Citation Nr: 1704078	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for claimed additional heart disability following a March 2004 VA cardiac catheterization procedure.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which found that new and material evidence had not been received to reopen a previously denied claim for compensation pursuant to 38 U.S.C.A. § 1151 for claimed additional heart disability following a March 2004 VA cardiac catheterization procedure.  

In an October 2014 decision, the Board reopened the previously denied claim for compensation pursuant to 38 U.S.C.A. § 1151 for claimed additional heart disability following a March 2004 VA cardiac catheterization procedure.  The Board subsequently remanded the reopened claim for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

No additional heart disability was caused by any VA hospital care, medical or surgical treatment, including the March 2004 VA cardiac catheterization.  


CONCLUSION OF LAW

The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for an additional disability following the March 2004 cardiac catheterization have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in August 2010, VA notified the Veteran of the information needed to substantiate and complete his claim for compensation pursuant to 38 U.S.C.A. § 1151, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  This letter also informed the Veteran of his previously denied claim and explained that he needed new and material evidence to reopen that claim.  The letter also explained what evidence constituted new and material evidence in this particular case.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the claim was subsequently reopened, and therefore any defect with respect to the August 2010 notice as it pertains to reopening previously denied claims is harmless.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private cardiology treatment records have been obtained and reviewed.  These records include detailed reports from the March 2004 cardiac catheterization, as well as copies of the Veteran's informed consent form and release.  Finally, up-to-date VA outpatient records have also been obtained and reviewed.  

In July 2005 a chart review was undertaken by a VA examiner to address the Veteran's contentions of additional heart disability following the March 2004 cardiac catheterization.  Additionally, a VA examination was conducted in March 2016 to ascertain all current heart conditions, and to obtain an opinion addressing the Veteran's assertions of additional heart disability following the cardiac catheterization in March 2004.  The March 2016 examiner's findings were based on review of the claims file, the VA treatment records, private records, physical examination of the Veteran's heart and cardiac function, and an interview with the Veteran.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this regard, the Board finds that there has been substantial compliance with the directives of the October 2014 remand as all pertinent outstanding VA records were obtained and the 2016 VA examination addressed all remaining questions.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Compensation pursuant to 38 U.S.C.A. § 1151

The Veteran contends that he suffered an additional heart disability, specifically ventricular tachycardia, after undergoing a March 2004 cardiac catheterization procedure at the Little Rock VA Medical Center (VAMC).  The Veteran asserts that a VA physician had informed him that the catheter placed during the procedure had damaged his left ventricle causing him to now experience tachycardia.  The Veteran further asserted that he did not give informed consent for the March 2004 cardiac catheterization, and was therefore not informed that tachycardia was a risk associated with that procedure.  Finally, the Veteran asserts that the development of tachycardia after the March 2004 cardiac catheterization was not in any way a foreseeable or predictable event.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 

In essence, the Veteran asserts that he incurred additional heart disability (tachycardia) caused by the March 2004 cardiac catheterization, and such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation of the additional disability, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  VA Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination actually caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(i-ii).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2016).

VA treatment records show that the Veteran was diagnosed with an extensive acute myocardial infarction in March 1997.  A cardiac catheterization showed a left anterior descending artery stenosis of 60 percent with a large amount of thrombus seen in the same vessel.  The following day, the Veteran underwent a percutaneous transluminal coronary angioplasty for the left anterior descending artery with stent placement.

In May 1997, the Veteran was treated for heart flutter and atypical chest pain.  A medical attending note shows that the Veteran was put on several medications following his March 1997 heart attack but he had stopped taking all of them.  The attending noted that the Veteran had little insight into the severity of his [heart] disease.

In February 1999, the Veteran was admitted to a VAMC to rule out an acute myocardial infarction, with symptoms of shortness of breath, diaphoresis and dizziness.  He also had some left axillary and shoulder pain.  The plan was to have the Veteran undergo a left heart catheterization and a stress test, however, the Veteran refused treatment and left the VAMC the following morning.  It was noted that the Veteran was being discharge against medical advice.  

The Veteran underwent a cardiac catheterization at a VA facility in March 2004.  A copy of the March 2004 VA informed consent form signed by the Veteran is of record.  

Additionally, the Veteran underwent a transesophageal echocardiogram with moderate sedation two days following the cardiac catheterization.  A signed consent form relating to that procedure is also of record.  

The reports of both procedures are of record, and the findings are inconsistent with the Veteran's assertions of additional disability caused by VA treatment.  

Private records from the Arkansas Heart Hospital show that the Veteran was admitted with chest pain on April 3, 2004.  He reported on admission that he had recently undergone a cardiac catheterization at the VAMC, but "[A]ccording to the patient the test went badly and had some complication 'losing something.'"  Based on the Veteran's account of what happened, the examiner though that he likely underwent a transesophageal echocardiogram for possible "bleeding inside."  Regardless, the Veteran developed recurrent angina pectoris with diaphoresis, nausea and shortness of breath on exertion and at rest in the past week off and one.  

A 12-lead electrocardiogram showed a normal sinus rhythm, premature ventricular contractions, old anterior and septal myocardial infarctions and ST elevation in V1 through V3 which looked old compared to electrocardiograms faxed from the VAMC.  

An April 5, 2004 private echocardiogram revealed moderate ischemic cardiomyopathy with large old apical myocardial infarction and akinesis; mild concentric left ventricular hypertrophy, moderate mitral regurgitation and transtricuspid regurgitation; and abnormal left ventricular compliance.  

On April 9, 2004, the Veteran underwent a procedure at Arkansas Heart Hospital to implant an automatic cardioverter-defibrillatory (pace maker).  The preoperative diagnosis was ischemic cardiomyopathy, CAD, status post old myocardial infarction; recurrent syncopal episodes, inducible ventricular tachycardia/ventricular fibrillation.  The operative report noted no complications.  

A VA physician in July 2005 noted the Veteran's allegations of heart valve damage due to the surgical procedure in March 2004.  The examiner reviewed the claims file, including the March 2004 cardiac catheterization report and his hospital discharge summary.  The physician discussed the case with another physician and explained the following:  When a patient undergoes cardiac catheterization for coronary artery disease (CAD), when the left ventriculogram is done the catheter lays across the mitral valve and therefore, it does not always close completely.  At the time of the Veteran's cardiac catheterization in March 2004, the Veteran appeared to have 4+ mitral regurgitation, but that was because the catheter was lying across the mitral valve and it could not close well after the procedure was done.  He subsequently had a transesophageal echocardiogram done and instead of having 4+ mitral regurgitation, he only had 1+ mitral regurgitation.  The physician specifically indicated that there was no complication from the procedure and there was no damage done.  The finding at the time of the cardiac catheterization was just a temporary inability of the mitral valve to close completely, while the left ventriculogram was being done and once the catheter was removed, the patient only had mild mitral regurgitation.  The physician opined that there were no complications from the cardiac catheterization and there was no carelessness, negligence, lack of proper skill, or any similar instance of fault on the part of VA; rather, it was just a transient physiologic mitral insufficiency that resolved once the catheter was removed.  

In March 2016, a VA physician was asked to examine the Veteran and record all current diagnoses with respect to his heart disease.  The examiner noted status post myocardial infarction in 1997, ventricular arrhythmia and mild mitral regurgitation.  The examiner noted that the Veteran had a diagnosis of ischemic heart disease that was caused by atherosclerosis.  

The examiner noted that the Veteran underwent an angioplasty following his 1997 heart attack; and, had an automatic implantable cardioverter defibrillator implanted as a result of ventricular tachycardia.  

The examiner noted the results of an abnormal echocardiogram in November 2015, as well as a chest x-ray and EKG from February 2016.  The echocardiogram revealed normal mitral valve and mild mitral regurgitation, as well as severe hypokinesis of the anterior wall, anteroseptal and anteroapical wall motion.  Left ventricular ejection fraction was 35 percent.  The EKG confirmed ischemia.  

Based on a review of the entire claims file, the March 2016 VA examiner opined that the Veteran did not have any additional disability due to the March 2004 cardiac catheterization, and therefore there is no negligence, error in judgment, carelessness or fault in treatment of the Veteran in March 2004.  Furthermore, the examiner found that there was, in fact, informed consent in the record.  The examiner explained that the Veteran had ischemic heart disease (IHD) which did not have service nexus and has no current findings by exams listed in the examination report to support any additional disability, noting, in particular, that the Veteran did not even have a valve leak to contemplate its cause or promote the idea of additional disability.  The examiner also confirmed that the Veteran had only mild mitral regurgitation.  

Thus, in sum, the competent medical evidence from 1997, 2004, 2005, and 2016 shows that the Veteran suffered a heart attack in 1997.  He underwent angioplasty with stent placement, but continued to have problems associated with his heart disease.  In March 2004, the Veteran underwent a cardiac catheterization and two days later, underwent a transesophageal echocardiogram which confirms that the Veteran's mitral regurgitation was only 1+.  There were no complications from these procedures.  In April 2004, the Veteran had a pacemaker installed.  The private treatment records which document this pacemaker placement note the Veteran's reports of something gone wrong during his recent VA procedures, but there is no indication from those private records that the Veteran incurred any additional disability following the March 2004 VA treatment.  

Furthermore, VA physicians in 2005 and 2016 also reviewed the entire record and opined against the Veteran's claim.  Both physicians specifically indicated that the Veteran did not incur any additional heart disease as a result of VA treatment in March 2004.  

In addition, even if it is concluded that the Veteran has additional disability as a result of the March 2004 cardiac catheterization, this alone, does not establish cause.  38 C.F.R. § 3.361(c)(1).  The examiners made clear that nothing in the record suggested that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing such care.  In this regard, the record shows that the Veteran signed consent forms related to the two procedures in March 2004.  

Moreover, the regulations state that VA medical care cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Here, the VA treatment in March 2004 was provided in response to the Veteran's symptoms associated with his known heart disease, to rule out another myocardial infarction and to assess the current status of the Veteran's heart condition.  This is standard protocol and was a reasonable type of treatment to suggest.  Thus, it cannot be said that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The Board acknowledges the assertions which the Veteran attribute to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  While the Veteran is competent to report symptoms and the onset of those symptoms, as laypersons, he is not competent to opine that he incurred additional disability because of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that his additional disability was not a reasonably foreseeable risk.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran has not provided any sound medical basis for assertion that his tachycardia following the March 2004 treatment was due to an additional disability that was not present before such treatment.  

The Board finds more probative the opinions of the VA examiners in 2005 and 2016 that based their opinions on sound medical principles.  As there is no contradictory competent medical evidence in this regard, the Board concludes that the most probative evidence of record is against finding that the Veteran suffered additional disability as a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care or medical treatment, nor was it caused by an event that was not reasonably foreseeable.  Accordingly, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (West 2014) must be denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional heart disability as a result of VA cardiac catheterization in March 2004, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


